In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-2985
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

NICHOLAS O. NELSON,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                   Eastern District of Wisconsin.
          No. 18-CR-155 — William C. Griesbach, Judge.
                     ____________________

      ARGUED APRIL 14, 2020 — DECIDED MAY 11, 2020
                ____________________

   Before WOOD, Chief Judge, and EASTERBROOK and KANNE,
Circuit Judges.
    WOOD, Chief Judge. In the course of a police check of a sus-
picious vehicle, Nicholas Nelson was caught with a handgun.
Because he previously had been convicted of a felony, it was
a crime for him to possess such a weapon. He eventually was
charged with violating 18 U.S.C. § 922(g), and he was con-
victed after a jury trial. He raises two arguments on appeal,
both directed to his conviction: first, he complains about some
2                                                  No. 19-2985

evidentiary rulings of the district court, and second, he argues
that a misstatement by the prosecutor during closing argu-
ment was so prejudicial that he should receive a new trial. The
applicable standard of review dooms both points, and so we
aﬃrm his conviction.
                               I
                               A
    On February 26, 2017, police were dispatched after busi-
ness hours to check on a suspicious vehicle in an office park-
ing lot. Officer Seeley Moe, of the Village of Fox Crossing,
Wisconsin, responded to the call. He saw two cars in the lot,
a Hyundai Sonata and a Mercedes with a flat tire. Only the
Hyundai was occupied, and so he approached it. As he did
so, a man got out of the car. Responding to Officer Moe’s in-
quiry, the man said that his name was Adam Nelson. Officer
Moe checked Department of Transportation (DOT) records
for that name and quickly realized that the man had lied to
him. The man backtracked quickly, explaining that he had
lied about his name because he had a suspended driver’s li-
cense, and that he was really Nicholas Nelson. Knowing that
much, Officer Moe took Nelson to his squad car to write up a
municipal citation for obstructing an officer.
   Meanwhile, Officer Corey Haag was heading to the park-
ing lot to back up Officer Moe. On his way, Officer Haag ra-
dioed a request to neighboring Grand Chute for an officer
with a trained dog. Upon arriving at the lot, Officer Haag
spoke with the Hyundai’s two passengers, both women. The
one in the back seat identified herself as Ashley Baring and
showed a Wisconsin state I.D. card. The other passenger, who
No. 19-2985                                                    3

was in the front, initially identified herself as “Brooklyn Sul-
livan.” That also turned out to be a lie, as another quick check
of the DOT database revealed. Confronted with the mismatch,
the passenger admitted that her name was Alexis Sullivan.
    While he was speaking with the women, Officer Haag no-
ticed the smell of alcohol and marijuana emanating from the
car, and he saw what appeared to be small bits of marijuana
on Sullivan’s shirt. Around that time, Officer Adam Miller ar-
rived with his trained dog, Apollo. Officer Haag asked Baring
and Sullivan to get out of the car, and they did so. Officer Mil-
ler walked Apollo around the car, and the dog alerted on the
back driver’s side. Based on the alert, Officers Miller and Moe
searched the car. They found some marijuana, and critically
for this case, they found a handgun underneath a sweatshirt,
within reach of the driver.
    Nelson ultimately admitted that he was a convicted felon
and was arrested. During the course of the ensuing investiga-
tion, the police obtained a search warrant to get a DNA sam-
ple from Nelson. The sample was sent to the Wisconsin State
Crime Laboratory, where it was assayed by DNA Analyst
Benjamin DeStaercke. DeStaercke reported a match between
Nelson’s DNA profile and some DNA found on the trigger of
the gun. The chance that such a match could occur, he said,
was less than one in seven trillion—a level that allowed him
confidently to identify Nelson as the source of the material on
the gun.
                               B
    At trial, the government introduced, over Nelson’s objec-
tion, the evidence pointing to drug-dealing: the smell of ma-
rijuana coming from the Hyundai, the specks of marijuana on
4                                                  No. 19-2985

Sullivan’s shirt, the dog’s alert, and the recovery of marijuana
from the car. Nelson argued that this evidence was both irrel-
evant, for purposes of Federal Rule of Evidence 401, and un-
duly prejudicial, for purposes of Rule 403. The government
also introduced the evidence showing that both Nelson and
Sullivan had initially given false names to the police; Nelson
objected to this on the same basis. Both types of evidence, he
urged, had nothing to do with his possession of the firearm
and accomplished nothing other than to make the jury think
that he was a bad person with a propensity to commit crimes.
The court overruled those objections. The drug evidence, it
said, was admissible to give the jury the full story of what
happened—why the officers remained after they found the
Hyundai, why they continued to ask questions, how they
came to find the gun. The false names, the court said, were
admissible to show consciousness of guilt.
    During the prosecutor’s closing argument, he began dis-
cussing the car that Nelson had been driving. In so doing, he
referred to the Hyundai as “his [i.e. Nelson’s] car.” Nelson’s
lawyer promptly objected and said, in the presence of the
jury, “it wasn’t his car. The evidence was quite clear that that
car was not his car.” The prosecutor immediately corrected
his statement, saying “I can rephrase. The car that he was
driving that he was controlling … .” The judge then said to
the jury “you heard the evidence. And where there’s a dis-
pute, go by your recollection.”
    The jury convicted Nelson on the gun charge, which was
the only one before it, and the court sentenced him to a term
of 60 months’ imprisonment and three years’ supervised re-
lease. On appeal, Nelson reiterates his challenges to the drug
No. 19-2985                                                    5

and false-name evidence, and he contends that the prosecu-
tor’s statement to the effect that the Hyundai was “his” car
was so prejudicial that only a new trial can suffice to cure it.
                               II
                               A
    In order to assess Nelson’s objection to the evidence relat-
ing to the presence of marijuana in the car, we need to back
up a step or two. Nelson never moved to suppress this evi-
dence before trial, as he should have done if he wanted to bar
its use at trial. See FED. R. CRIM. P. 12(b)(3)(C), identifying a
motion to suppress as one that “must” be made before trial.
Although it is possible for a party to resurrect the chance to
make such a motion if it fails to meet the rule’s deadline, it is
necessary for the party to convince the court that it had good
cause for its omission. See FED. R. CRIM. P. 12(c)(3).
    Nelson has not sought to satisfy Rule 12(c)(3), and as far
as we can tell from the record, nothing suggests that he could
demonstrate good cause for his failure to file a motion to sup-
press. If the unavailability of suppression automatically
means that the evidence could come in without further ado,
there would be nothing left for Nelson to discuss. But we are
unwilling to read so much into the lack of suppression. It is
possible for evidence to be collected in a way that does not
violate either the Fourth Amendment or any other law, while
at the same time that evidence fails the relevance standard of
Federal Rule of Evidence 401, or its probative value is greatly
outweighed by its prejudicial impact, as described in Federal
Rule of Evidence 403. If that is the defendant’s contention,
then a motion in limine is the proper procedure to use. Nelson
did not use that mechanism either, but we will proceed on the
6                                                    No. 19-2985

general understanding that he asserts error under the Rules
of Evidence.
    As we noted, the district court decided that the drug evi-
dence was admissible to explain to the jury why the oﬃcers
proceeded as they did. Omitting it, the court reasoned, would
“give[] rise to the assertion that the[] [oﬃcers] were harassing
and behaving improperly.” The court added that the evidence
was not prejudicial in any event because “there never was a
determination made connecting the marijuana to Mr. Nel-
son.” The government defends the court’s decision largely on
the well-worn ground that the evidence was relevant because
its exclusion would leave a “chronological and conceptual
void in the story.” United States v. Boros, 668 F.3d 901, 908 (7th
Cir. 2012). It also endorses the district court’s finding of no
prejudice. With respect to the false-name evidence, the gov-
ernment follows the district court’s rationale—that it was rel-
evant to prove consciousness of guilt. Finally, the government
asserts that both rulings, even if wrong, were harmless error.
See FED. R. CRIM. P. 52(a).
    We have expressed concerns before, and we reiterate them
now, about overuse of the “complete-the-story” theory of
relevance. First, it is in tension with our en banc decision in
United States v. Gomez, 763 F.3d 845 (7th Cir. 2014), in which
we carefully laid out the rules for determining when “other
crimes” evidence is admissible under Federal Rule of
Evidence 404(b), and how Rules 401 and 403 fit into that
framework. “Complete the story” was not one of the
permissible non-propensity uses we endorsed. See also United
States v. Silva, 380 F.3d 1018, 1020 (7th Cir. 2004) (holding that
a police oﬃcer’s testimony about the recovery of marijuana
from a car in which the defendant in a methamphetamine
No. 19-2985                                                     7

dealing case had been a passenger during the course of an
extended undercover investigation was not relevant); Jones v.
Basinger, 635 F.3d 1030, 1046 (7th Cir. 2011) (“[S]tatements
oﬀered to show ‘background’ or ‘the course of the
investigation’ can easily violate a core constitutional right, are
easily misused, and are usually no more than minimally
relevant.”). Second, as Old Chief v. United States, 519 U.S. 172
(1997), held, a district court actually abuses its discretion if a
defendant oﬀers to stipulate that he had previously been
convicted of a felony for purposes of a prosecution under 18
U.S.C. § 922(g), and the court refuses to allow him to do so
and admits the full record of the prior judgment. Here, there
would have been no “story” to complete, if the defendant had
simply stipulated that the police were entitled to search the
car and to run the checks on the names they were given.
    None of that happened, however. The problem with the
idea of completing the story of the investigation is that the ev-
idence about which Nelson is complaining had nothing to do
with the gun-possession crime for which he was charged. But
we need not wrestle with this problem much more, because
we agree with the government that any error that occurred in
the admission of the drug evidence and the false-name evi-
dence was harmless. Nelson’s DNA was found on the trigger
of the gun, the gun was within reach of the driver, and he was
the driver. This is powerful evidence supporting his convic-
tion. He was able to extract from the DNA analyst the admis-
sion that secondary transfer of DNA is possible, and he also
put before the jury his theory of how that might have hap-
pened. (His story was that he and Baring had sex in the car
before they picked up Sullivan; he wiped himself oﬀ after the
act using the sweatshirt; and the sweatshirt later covered the
gun. The jury was entitled to reject this as a possible way in
8                                                  No. 19-2985

which his DNA made its way to the trigger of the gun.) And,
with respect to the false names, no one dwelt on that point,
and Nelson and Baring quickly admitted their lies. We thus
find no ground for reversing Nelson’s conviction based on
these evidentiary rulings.
                               B
    We can be brief with Nelson’s contention that a misstate-
ment by the prosecutor during closing argument warrants a
new trial. The misstatement related to Nelson’s relation to the
Hyundai. The prosecutor accidentally said that it was Nel-
son’s car (implying ownership), whereas it was not—Nelson
was just the driver. When challenged, the prosecutor cor-
rected the mistake instantly, and the court gave the standard
instruction to the jury that it was to rely on its own recollec-
tion of the evidence.
    In order to prevail on this claim, Nelson must show that
this remark “so infected the trial with unfairness as to make
the resulting conviction a denial of due process.” United States
v. Klemis, 859 F.3d 436, 442 (7th Cir. 2017) (citing Darden v.
Wainwright, 477 U.S. 168, 181 (1986)). We have identified five
points that assist in making that ultimate determination: “(1)
the nature and seriousness of the misconduct; (2) the extent to
which the comments were invited by the defense; (3) the ex-
tent to which any prejudice was ameliorated by the court’s in-
struction to the jury; (4) the defense’s opportunity to counter
any prejudice; and (5) the weight of the evidence supporting
the conviction.” United States v. Adams, 628 F.3d 407, 418–19
(7th Cir. 2010).
No. 19-2985                                                  9

     None of these points helps Nelson. Despite his eﬀort to
blow up the prosecutor’s blunder into something momen-
tous, it was not. We cannot imagine the jury’s weighing the
evidence diﬀerently depending on whether Nelson held the
title to the car or was just the driver. The comment was not
invited; the court’s instruction ameliorated its impact (even
though the court did not, as Nelson would have liked, just tell
the jury that Nelson was not the owner); Nelson had, and
took, the opportunity to correct it; and the evidence against
him was strong. The prosecutor’s misstatement came no-
where near an error of such gravity that it deprived Nelson of
a fair trial.
                              III
    Neither the court’s evidentiary rulings nor its handling of
the prosecutor’s momentary lapse during closing argument
amounted to reversible error. We thus AFFIRM the judgment
of the district court.